UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                No. 03-1699



RICKEY MEDLOCK,

                                                  Plaintiff - Appellant,

              versus


DONALD   H.    RUMSFELD,   Secretary   of   Defense,
NIMA,

                                                   Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
02-1093-DKC)


Submitted:      December 19, 2003            Decided:   February 11, 2004


Before LUTTIG, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dawn V. Martin, LAW OFFICES OF DAWN V. MARTIN, Washington, D.C.,
for Appellant.    Thomas M. DiBiagio, United States Attorney,
Kristine L. Sendek-Smith, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Rickey Medlock appeals from the district court’s orders

granting summary judgment in favor of Defendant in his employment

discrimination action and denying his motion for reconsideration.

On appeal, he contends that the district court erred by ruling on

the motion for summary judgment prior to discovery, failing to

consider his claims of disparate impact, and granting summary

judgment on his retaliation claim.        We have reviewed the parties’

briefs, the joint appendix, and the district court’s opinions and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.     See Medlock v. Rumsfeld, No. CA-02-

1093-DKC (D. Md. Dec. 31, 2002; Apr. 4, 2003).          We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -